Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This action is in response to applicant’s Reply to Applicant’s Request for Continued Examination (RCE) filed on Aug. 9, 2022. Claims 1, 3-5, 7-10, 12-14 and 16-18 are pending and have been considered as follows. 

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-14 and 16-18 are pending and allowed.
	The following is an examiner’s statement of reasons for allowance: 
	The closet prior art of You (US US20180162388 A1) teaches an apparatus for preventing a pedestrian collision accident. The apparatus includes a pedestrian sensing unit that senses a pedestrian moving into a dangerous area and calculates velocity and direction information of the pedestrian. A communication unit transmits the velocity and direction information of the pedestrian to a surrounding vehicle. A time-to-collision (TTC) calculating unit calculates a TTC using velocity and direction information of a subject vehicle and second velocity and direction information of the pedestrian, when the TTC calculating unit receives the second velocity and direction information of the pedestrian from another vehicle. A controller outputs based on the TTC a warning to a driver of the subject vehicle or the pedestrian.

	Further, Kaiser (US20190108753A1) teaches a method, apparatus, and computer program product are described herein for determining pedestrian behavior profiles for road segments of a road network, from those pedestrian behavior profiles, determining the likelihood that an adverse pedestrian event will occur, and determining the action to be taken in response. Example embodiments may provide a mapping system including: a memory having map data; and processing circuitry. The processing circuitry may be configured to: receive data points associated with pedestrian movement; associate pedestrian movement with a road segment; determine, based on the data points, a pedestrian behavior profile for the road segment; and in response to the pedestrian behavior profile for the road segment indicating a likelihood for an adverse pedestrian event that satisfies a predetermined likelihood, cause at least one action in response thereto.
	
	In regards to independent claim 1, You and Kaiser taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
wherein the obtaining, by the processor, movement data of the pedestrian comprises:
obtaining, by the processor, a position of the lane where the pedestrian is located and the movement velocity of the pedestrian; 
resolving, by the processor, the movement velocity of the pedestrian in accordance to an extension direction and the width direction of the lane to obtain a velocity component along the extension direction of the lane and the velocity component along the width direction of the lane; and 
	determining, by the processor, the time of duration that the pedestrian cuts into the driving path of the autonomous vehicle from the one side according to the velocity component of the pedestrian along the width direction of the lane and the position of the lane where the pedestrian is located; wherein the time of duration refers to a time of duration of keeping the movement velocity for cutting into the driving path of the autonomous vehicle from one side non- zero…

	Independent claims 10, while different in scope, includes similar features to independent claim 1 and is therefore allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./         Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666